Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to communication filed 4/02/21.



Response to Amendment

The examiner acknowledges the cancellation of claims 1-10 and the addition of claims 11-15.
Response to Arguments
	Regarding applicant’s argument regarding the assist request message indicates the location estimate of the alerting positioning device, Nam teaches the mobile device is install in a vehicle and transmit its location information when roadside assistant is required, the message transmitted by the mobile device include identifying information (paragraph 016-017,038).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10152874 and claims 1-12 of US Patent 10657793.

            Although the conflicting claim is not identical, they are not patentably distinct from each other because the instant claims are generally broader than the claims in the patent. Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent. See in re Van Ornumand Stang, 214, USPQ 761,766, and 767 (CCPA) (the court 


 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US Patent Application Publication 20020002053 in view of Huang et al. US Patent Application Publication 20130115872.


          Regarding claims 11-13, Nam teaches an apparatus comprising at least one processor and at least one memory storing computer program instructions executable by the at least one processor, wherein the at least one memory with the computer program instructions and the at least one processor are configured 

receive at least one alert message from an alerting positioning device, wherein each of the at least one alert message conveys identifying information of the alerting positioning device that sent the at least one alert message (mobile device is install in a vehicle and transmit its location information when roadside assistant is required, the message transmitted by the mobile device include identifying information, paragraph 016-017,038);

use the identifying information conveyed in the at least one alert message to retrieve from the at least one memory a location estimates of the alerting positioning device (paragraph 017-018). Nam is silent on teaching determine a first set of other positioning devices in a vicinity of the alerting positioning device; and transmit an assist request message to each of the positioning devices in the first set of other positioning devices, wherein the assist request message indicates the location estimate of the alerting positioning device. Huang in an analogous art teaches determine a first set of other positioning devices in a vicinity of the alerting positioning device; and transmit an assist request message to each of the positioning devices in the first set of other positioning devices, wherein the assist request message indicates the location estimate of the alerting positioning device (paragraph 025). Huang teaches the determining of the first set of positioning devices comprises considering at least one of a set of factors for a number of candidate positioning device, wherein the set of factors comprises an estimated distance and/or an estimated travel time from the location estimate of the candidate positioning device to the location estimate of the alerting positioning device (doctors in a 30 miles radius of the emergency receive the notification, paragraph 025). Huang teaches considering at least one of the set of factors comprises considering at least two of the set of factors and forming a weighed combination of considered factors (example of two factors are the rank of the person is a doctor and should be within a 30 miles radius, both 

           It would have been obvious to one of ordinary skill in the art to modify the system of Nam as
disclosed by Huang at the time of the invention because such modification represents an improvement over the system of Nam by providing for a more reliable system by ensuring the alert message is responded to appropriately and in a timely manner.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nam et al. US Patent Application Publication 20020002053 in view of Huang et al. US Patent Application Publication 20130115872 and further in view of Coiera et al. US Patent 5949866.
	Regarding claim 15, Nam et al. is silent on teaching determining a second set of other positioning devices in a vicinity of the at least one alerting positioning device and to send a further assist request message to each of the positioning devices in the second set, in response to not receiving an acknowledgment message from a predetermined number of positioning devices in the first set. Huang et al. in an analogous art teaches determining a set of other positioning devices in a vicinity of the at least
one alerting positioning device and to send an assist request message to each of the positioning devices
(paragraph 025) but is not explicit in teaching send an assist request to a second set of positioning devices
when an acknowledgement is not received. Coiera et al. in an analogous art teaches sending an assist
request to a second device when an acknowledgement is not received from a first device (col. 7 lines 31-
50) further representing a conventional practice.
           It would have been obvious to one of ordinary skill in the art to modify the system of Nam as
disclosed by Huang at the time of the invention because such modification represents an improvement over the system of Nam by providing for a more reliable system by ensuring the alert message is responded to appropriately and in a timely manner.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/VERNAL U BROWN/Primary Examiner, Art Unit 2683